Citation Nr: 0207889	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  98-02 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for scoliosis of the 
lumbar spine.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for residuals of a 
right ankle fracture.

4.  Entitlement to service connection for a right thigh 
disorder.

5.  Entitlement to service connection for a right hip 
disorder.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

7.  Entitlement to an initial evaluation in excess of 10 
percent prior to May 11, 1998, and in excess of 20 percent 
from May 11, 1998, for a laceration of the left knee with 
slight patellar involvement. 



REPRESENTATION

Veteran represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1973.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision, in 
which the Department of Veterans Affairs (VA) Regional Office 
in Lincoln, Nebraska (RO), denied service connection for 
scoliosis of the lumbar spine, a low back disorder, residuals 
of a right ankle fracture, a right thigh disorder, a right 
hip disorder, PTSD and hearing loss of the right ear and 
granted service connection and assigned a noncompensable 
evaluation for a laceration of the left knee with slight 
patellar involvement, effective from March 19, 1997.  In a 
rating decision dated February 1998, the RO increased the 
evaluation assigned the veteran's left knee disability to 10 
percent, effective from March 19, 1997, and in a rating 
decision dated May 1999, the RO increased this evaluation to 
20 percent, effective from May 11, 1998.  

In March 2000, the Board granted service connection for 
hearing loss of the right ear and affirmed the RO's decision 
with regard to all of the remaining issues noted above.  In 
addition, because in May 1998, the veteran's former 
representative submitted a letter disagreeing, in part, with 
a February 1998 RO decision continuing a noncompensable 
evaluation for hearing loss of the veteran's left ear, the 
Board remanded that matter to the RO for issuance of a 
statement of the case under Manlincon v. West, 12 Vet. App. 
238 (1999).

The veteran appealed the Board's March 2000 decision to the 
United States Court of Appeals for Veterans Claims.  In 
August 2001, based on an Appellee's Motion for Partial Remand 
and to Stay Proceedings, the Court vacated that portion of 
the Board's decision that denied: (1) service connection for 
scoliosis of the lumbar spine, a low back disorder, residuals 
of a right ankle fracture, a right thigh disorder, a right 
hip disorder and PTSD; and (2) an initial evaluation in 
excess of 10 percent prior to May 11, 1998, and in excess of 
20 percent from May 11, 1998, for a laceration of the left 
knee with slight patellar involvement.  The Court remanded 
these claims to the Board for readjudication pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107). 

The Board notes that the veteran, in a VA Form 9 (Appeal to 
Board of Veterans' Appeals) received in September 1999, 
raised a claim of entitlement to service connection for a 
left ankle disorder.  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims and obtained and fully developed all 
evidence necessary for the equitable disposition of those 
claims.

2.  The veteran does not have a right ankle disorder or PTSD.

3.  The veteran's low back disorder, scoliosis, right thigh 
disorder, and right hip disorder are not related to his 
period of active service.

4.  The veteran was not diagnosed with arthritis of the low 
back or right hip within a year of his separation of service.

5.  Prior to May 11, 1998, the veteran reported pain on 
palpation and motion of his left knee, and was shown to have 
two well healed scars, mild edema and crepitus, and mild 
degenerative joint disease (not confirmed by x-rays).

6.  From May 11, 1998, the veteran reported pain, difficulty 
straightening, and a locking up of his left knee, and was 
shown to have crepitus, some limitation of motion of the 
knee, and degenerative and traumatic joint disease (not 
confirmed by x-rays).

7.  The issues before the Board do not involve questions of 
medical complexity or controversy.


CONCLUSIONS OF LAW

1.  Scoliosis of the lumbar spine was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303 (2001), as amended by 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.102). 

2.  A low back disorder was not incurred or aggravated in 
service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1110, 1112, 1113, 5107 (West 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2001), 
as amended by 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.102). 

3.  Residuals of a right ankle fracture were not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303 (2001), as amended by 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.102). 

4.  A right thigh disorder was not incurred or aggravated in 
service.  38 U.S.C.A. 
§§ 1110, 5107 (West Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 
(2001), as amended by 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. 
§ 3.102). 

5.  A right hip disorder was not incurred or aggravated in 
service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2001), 
as amended by 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.102). 

6.  PTSD was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 5107 (West Supp. 2001); 38 C.F.R. §§ 
3.102, 3.303, 3.304(f) (2001), as amended by 67 Fed. Reg. 
10,330-10,332 (Mar. 7, 2002) (to be codified as amended at 38 
C.F.R. 
§ 3.304(f)).  

7.  The criteria for an initial evaluation in excess of 10 
percent prior to May 11, 1998, and in excess of 20 percent 
from May 11, 1998, for a laceration of the left knee with 
slight patellar involvement, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Codes 
5257, 7804 (2001), as amended by 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.102).

8.  The criteria for requesting an advisory medical opinion 
from an independent medical expert have not been met.  38 
U.S.C.A. § 7109 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board are whether the veteran is 
entitled to service connection for scoliosis of the lumbar 
spine, a low back disorder, residuals of a right ankle 
fracture, a right thigh disorder, a right hip disorder and 
PTSD, and whether he is entitled to an initial evaluation in 
excess of 10 percent prior to May 11, 1998, and in excess of 
20 percent from May 11, 1998, for a laceration of the left 
knee with slight patellar involvement.  In decisions dated 
August 1997 and March 2000, the RO and the Board, 
respectively, denied the veteran entitlement to these 
benefits, including, in part, on the basis that some of these 
claims were not well grounded.  The veteran appealed these 
decisions.  

During the pendency of the appeal, the President signed into 
law legislation that eliminates the need for a claimant to 
submit a well-grounded claim and enhances VA's duties to 
notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, 5107).  The change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment of the VCAA and which 
are not final as of that date.  38 U.S.C.A. § 5107, note 
(Effective and Applicability Provisions) (West Supp. 2001).  

Further, during the pendency of this appeal, in August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  VA has 
indicated that, with the exception of the amended provisions 
of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second sentence), and 
3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA."  66 Fed. Reg. at 45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, the RO has not indicated 
that it developed and considered the veteran's claims 
pursuant to the VCAA.  However, as explained in greater 
detail below, prior to the enactment of the VCAA, the RO took 
action that is consistent with the notification and 
assistance provisions of the VCAA, and thereafter, 
readjudicated the veteran's claims based on all of the 
evidence of record.  In light of the foregoing, the Board's 
decision to proceed in adjudicating the veteran's claims does 
not prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

First, as required by the VCAA, VA notified the veteran of 
the information needed to substantiate his claims.  See 38 
U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  For instance, in 
rating decisions dated August 1997, February 1998 and May 
1999, letters notifying the veteran of those decisions as 
well as other letters dated May 1997, June 1997 and May 1999, 
a statement of the case issued in December 1997 and 
supplemental statements of the case issued in March 1998, May 
1999 and August 1999, the RO informed the veteran of the 
evidence needed to substantiate his claims, notified the 
veteran of all regulations pertinent to his claims, including 
those relating to well-groundedness, explained the reasons 
for which his claims had been denied, including, in part, 
because he had not submitted evidence establishing the 
existence of a current disability and/or a relationship 
between a current disability and his period of active service 
(evidence that was previously needed to well ground a service 
connection claim and that is still required to grant a 
service connection claim on the merits), and provided him 
opportunities to submit additional evidence and argument, 
including in the form of hearing testimony, in support of his 
claims.  The Board provided the veteran further guidance with 
regard to the evidence needed to substantiate his claims in a 
decision dated March 2000.

Second, as required by the VCAA, VA fulfilled its duty to 
assist the veteran in obtaining and fully developing all of 
the evidence relevant to his claims.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001).  For instance, the RO secured and 
associated with the claims file all available evidence 
identified by the veteran as being pertinent to his claims, 
including private outpatient treatment records and 
hospitalization reports.  The veteran has not reported, and 
Board is not aware of, any other outstanding evidence that 
needs to be obtained.  In addition, the RO developed the 
medical record to the extent necessary to decide the 
veteran's claim.  In May 1997, July 1997, March 1999 and July 
1999, the RO afforded the veteran VA examinations, during 
which examiners discussed the etiology and severity of the 
disorders at issue in this appeal. 

The VCAA does not require a remand of all claims pending on 
its effective date.  See Livesay v. Principi, 15 Vet. App. 
165, 178 (2001).  In this case, VA notified the veteran of 
the evidence needed to substantiate his claims and obtained 
and fully developed all relevant evidence necessary for the 
equitable disposition of those claims.  Further development 
to comply with the VCAA would thus serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding 
that strict adherence to legal requirements does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case 
because such adherence would impose additional burdens on the 
VA with no benefit flowing to the veteran). 

I. Service Connection

The veteran seeks entitlement to service connection for a low 
back disorder, a right ankle disorder, a right thigh 
disorder, a right hip disorder, scoliosis and PTSD. Service 
connection may be granted for disability resulting from 
injury or disease incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 3.303(a) 
(2001).  Service connection may be presumed if it is shown 
that the veteran served continuously for 90 days or more 
during a period of war or during peacetime after December 31, 
1946, and arthritis became manifest to a degree of 10 percent 
within one year from the date of discharge, and there is no 
evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101, 1112(a), 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001).

A. Right Ankle

The veteran served on active duty from June 1969 to June 
1973.  When he initially filed his claim, he contended that 
he fractured the bone directly above his right ankle during 
his period of active duty, was in a cast for six to eight 
weeks, and continued to experience pain in multiple joints 
following discharge.  Subsequently, however, in a VA Form 9 
received in September 1999, he explained that he never had a 
right ankle condition in service, but rather, was treated for 
a broken left ankle. 

His service medical records, including enlistment and 
separation examinations dated May 1969 and May 1973, 
respectively, confirm that the veteran did not complain of or 
receive treatment for a right ankle disorder during his 
period of active duty. 

Post-service medical evidence is equally as unfavorable as it 
fails to establish that the veteran currently has a right 
ankle disorder.  In May 1985, the veteran sought treatment 
from August E. Van Wie, M.D., for an injury sustained after 
hitting a guide wire and falling off a horse.  Dr. Van Wie 
noted that the veteran had a contusion on his upper inner 
thigh and ecchymosis down to the medial and lateral aspects 
of the foot and leg.  He did not, however, diagnose a right 
ankle disorder. Since then, the veteran has been evaluated 
regularly by physicians, both private and VA, for leg 
complaints, but a right ankle disorder has never been 
diagnosed.

During a May 1997 VA bones examination, the examiner 
diagnosed the fracture by history, indicated that a 
radiological interpretation was pending, and noted no 
residuals.  In an addendum dated May 1997, the physician's 
assistant reiterated that the veteran's right ankle was 
normal.  This finding was confirmed during a March 1999 VA 
examination, when a physician noted full range of motion of 
the right ankle and x-rays revealed a negative right ankle.  

In a July 1998 letter, Gordon D. Bainbridge, M.D., wrote that 
"we can closely tie the etiology of the leg injury and the 
fractured ankle and the massive laceration certainly to the 
injury that [the veteran] sustained while in the military."  
The Board accords this opinion no weight for several reasons.  
First, it is not specific as to which of the veteran's ankles 
was purportedly fractured.  Second, there is no indication 
that it is based on anything other than a history reported by 
the veteran (which has since been changed).  Dr. Bainbridge 
did not reference any clinical records when expressing his 
opinion, nor did he indicate the basis thereof.  In fact, his 
opinion conflicts with medical records from the offices of 
Orthopaedic Specialists of Nebraska, P.C., where Dr. 
Bainbridge is apparently employed.  These records reflect no 
treatment for right ankle complaints and no diagnosis of a 
right ankle disorder. 

B. PTSD

The veteran contends that he developed PTSD as a result of 
stressors experienced during service including: the 
witnessing of crewman falling out of a helicopter and dying; 
having to recover the crewman's body; knowing a pilot who 
died after ejecting from his plane; rescuing a badly injured 
pilot from the sea; failing to fulfill his fire duties due to 
fright; and feeling scared during a hurricane in North 
Africa, when a fellow sailor and A7 war plane were lost.  The 
medical evidence of record does not support his contentions.

The regulation governing service connection for PTSD, 38 
C.F.R. § 3.304(f), was amended twice while the veteran's 
appeal was pending.  The first amendments became effective 
March 7, 1997.  See Direct Service Connection (Post-Traumatic 
Stress Disorder), 64 Fed. Reg. 32,808 (June 18, 1999).  The 
second amendments became effective March 7, 2002.  See Post-
Traumatic Stress Disorder Claims Based on Personal Assault, 
67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) (to be codified as 
amended at 38 C.F.R. § 3.304(f)).  The Board finds that the 
pre-1997 and 1997 criteria for evaluating PTSD claims are 
substantially the same, as both versions of the regulations 
require medical evidence establishing a diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  See 38 C.F.R. § 3.304(f) (1998), (2001).  
The 1999 amendments primarily codified the Court's decision 
in Cohen v. Brown, 10 Vet. App. 128 (1997) and brought 38 
C.F.R. § 3.304(f) in line with the governing statute, 38 
U.S.C.A. § 1154(b) (West 1991), which relaxes certain 
evidentiary requirements for PTSD claimants who have combat-
related stressors.  The 2002 amendment primarily codifies 
VA's existing manual procedures that pertain to PTSD claims 
resulting from personal assault.  As previously indicated, 
where the law or regulations change while an appeal is 
pending, the version most favorable to the claimant generally 
applies.  Karnas, 1 Vet. App. at 312-313.  However, because 
the veteran is not claiming that he developed PTSD as a 
result of an in-service personal assault, the amendment does 
not affect the outcome of his appeal and he has not been 
prejudiced as a result thereof.  Bernard, 4 Vet. App. at 393.

To establish entitlement to service connection for PTSD, the 
veteran must submit medical evidence diagnosing the condition 
in accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2001). 

The veteran underwent VA PTSD examinations by the same 
psychiatrist in July 1997 and July 1999.  On both occasions, 
the examiner thoroughly evaluated the veteran's mental 
status, and declined to diagnose PTSD.  During the July 1997 
examination, the examiner noted on Axis I: "A diagnosis of 
post-traumatic stress disorder is not possible."  During the 
July 1999 examination, the examiner noted on Axis I: "No 
indication of mental health disorder is identified for this 
evaluation."  In April 1998, a readjustment counseling 
specialist at the Vet Center submitted a letter indicating 
that he had seen the veteran in 1997 for PTSD symptoms.  The 
letter did not include an actual diagnosis of PTSD.  The 
Court has held that Congress specifically limited entitlement 
to service connected benefits to cases where there is a 
current disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

C. Right Thigh, Right Hip, Scoliosis, Low Back Disorder

The veteran contends that his current right thigh, right hip 
and back disorders developed in service, in the 1970s, and 
were aggravated in 1985, when he was thrown off a horse.  As 
explained below, the medical evidence of record does not 
confirm the veteran's contention.  Although it establishes 
that the veteran has these disorders, it does not establish a 
link between these disorders and service, during which the 
veteran never received right thigh, hip or back treatment.    

Private medical records from the office of Dr. Van Wie 
reflect that the veteran complained of low back pain prior to 
his entrance into the service, in February 1969.  During this 
visit, the veteran reported that a steer had stepped on him 
sometime in the prior summer.  X-rays revealed no abnormal 
findings of the thoracic or lumbar spine except a lack of the 
usual degree of lordotic curve in the lumbar spine.

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to 
have been in sound condition when examined, accepted and 
enrolled in service, except for defects noted at the time of 
entrance.  According to 38 C.F.R. § 3.304(b) (2001), the term 
"noted" denotes only such conditions that are recorded in 
examination reports.  The history of pre-service existence of 
conditions reported at the time of the examination does not 
constitute a notation of such conditions, but will be 
considered together with all the other material evidence in 
questions as to inception.  38 C.F.R. § 3.304(b)(1); Crowe v. 
Brown, 7 Vet. App. 238, 245-47 (1994).

On entrance examination in May 1969, the veteran reported 
that he occasionally experienced backaches on heavy lifting, 
but the examining physician noted that the veteran had a 
well-aligned spine with good range of motion.  Therefore, 
according to the aforementioned regulation, the veteran is 
presumed to have been in sound condition with regard to his 
back when enrolled in service.  His service medical records 
reflect that, thereafter, during the remainder of his period 
of active duty, he did not complain of or receive treatment 
for, and was not diagnosed with, a right thigh, right hip or 
back disorder.  On the veteran's separation examination in 
May 1973, the examining physician noted no musculoskeletal 
abnormalities.

Following his discharge, the veteran was not seen for thigh, 
hip or back complaints until February 1984, when he visited 
Dr. Van Wie.  During this visit, the veteran reported low 
back pain and Dr. Van Wie noted a lack of the usual lordotic 
curve, some mild scoliosis, and pelvic tilt with the right 
leg being a half inch shorter than the left leg.  In May 
1985, the veteran fell after his horse hit a guard rail.  
This injury necessitated treatment for a contusion to the 
upper inner right thigh.  No hip or back complaints were 
recorded immediately following the injury, but during a VA 
examination in July 1997, the veteran reported that he had 
hip problems as a result of the incident.  The veteran 
sustained another back injury in August 1989, when a horse he 
was riding twisted and turned, causing him to rotate his 
body.

Since February 1988, the veteran has received hip and back 
treatment from John A. Albers, M.D., at Orthopedic Associates 
of Grand Island, P.C., has undergone a total right hip 
arthroplasty at Saint Francis Medical Center (June 1990), and 
has thrice been evaluated by VA examiners (May 1997, July 
1997, and May 1999).  During these visits and evaluations, 
the veteran was shown to have right thigh pain, degenerative 
arthritis of the right hip and lumbar spine, degenerative 
disc disease of the lumbar spine, acute lumbar strain, and 
sciatic scoliosis.  However, no physician related any of 
these disorders to the veteran's period of active service.

D. Conclusion

Based on the evidence noted above, the Board finds that the 
veteran does not have a right ankle disorder or PTSD.  The 
Board also finds that the veteran's low back disorder, 
scoliosis, right thigh disorder, and right hip disorder are 
not related to his period of active service and that the 
veteran was not diagnosed with arthritis of the low back or 
right hip within a year of his separation of service.

To merit an award of service connection under 38 U.S.C.A. § 
1110, the veteran must submit competent evidence establishing 
the existence of a present disability resulting from service.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Gilpin v. West, 155 F.3d 1353, 1355-1356 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. at 225.  In this case, the 
veteran has submitted no evidence, other than his own 
assertions, establishing that he has a right ankle disorder 
and PTSD and a low back disorder, scoliosis, a right thigh 
disorder, and a right hip disorder that are related to his 
period of active service.  Unfortunately, these assertions, 
alone, may not be considered a competent diagnosis of a 
current disability or competent evidence of a nexus.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that laypersons are not competent to offer medical 
opinions).  

In light of the foregoing, the Board concludes that the 
claimed disorders were not incurred in or aggravated by 
service and that arthritis may not be presumed to have been 
so incurred.  The preponderance of the evidence is against 
the veteran's claims of entitlement to service connection for 
scoliosis of the lumbar spine, a low back disorder, residuals 
of a right ankle fracture, a right thigh disorder, a right 
hip disorder and PTSD.  Inasmuch as the evidence is not in 
relative equipoise with regard to any of these claims, the 
veteran may not be afforded the benefit of the doubt in 
resolution of these claims and they must be denied. 

II. Increased Evaluation

The veteran and his representative claim that the evaluation 
initially assigned the veteran's left knee disability does 
not reflect the severity of his left knee symptomatology. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2001).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2001).  Where an award of service connection 
for a disability has been granted and the assignment of an 
initial evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations 
may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to an absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2001).

The Office of General Counsel (GC) has issued two opinions 
pertinent to claims of entitlement to higher evaluations for 
knee disabilities.  These GC opinions provide that a veteran 
who has x-ray evidence of arthritis and instability of the 
knee may be evaluated separately under Diagnostic Codes 5003 
and 5257 provided additional disability is shown.  VAOPGCPREC 
23-97 (July 1, 1997) (23-97); VAOPGCPREC 9-98 (August 14, 
1998) (9-98).  Additional disability is shown when a veteran 
meets the criteria for a noncompensable evaluation under 
either DC 5260 or 5261, which include flexion limited to 60 
degrees or extension limited to 5 degrees, or when there is 
painful motion such that it adds to the actual limitation of 
motion shown under DC 5260 or DC 5261.  9-98 at paragraphs 1, 
6.  A separate evaluation may also be granted under DC 5003 
and 38 C.F.R. § 4.59, when a veteran technically has full 
range of motion that is inhibited by pain.  9-98 at 
paragraphs 4, 6; see also Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991).

In August 1997, the RO granted the veteran service connection 
and assigned him an initial noncompensable evaluation for a 
laceration of the left knee with minimal patellar 
involvement, effective from March 19, 1997.  In rating 
decisions dated February 1998 and May 1999, the RO increased 
the initial evaluation assigned the veteran's left knee 
disability to 10 percent, effective from March 19, 1997, and 
to 20 percent, effective from May 11, 1998, respectively.  
The May 11, 1998 date was apparently identified by the RO as 
the date of a claim for increase.  The RO assigned these 
evaluations pursuant to Diagnostic Codes 5257 and 7804.

Under Diagnostic Code (DC) 5257, which governs evaluations of 
knee impairment, a 10 percent evaluation is assignable for 
slight recurrent subluxation or lateral instability.  A 20 
percent evaluation is assignable for moderate recurrent 
subluxation or lateral instability.  A 30 percent evaluation 
is assignable for severe recurrent subluxation or lateral 
instability.  Under DC 7804, a 10 percent evaluation is 
assignable for scars that are superficial, tender and painful 
on objective demonstration.  To be assigned a higher 
evaluation for scars that are not the result of a burn, the 
evidence must establish that the scars either severely 
disfigure the head, face or neck, or cause functional 
limitation of the part affected.  See 38 C.F.R. § 4.118, DCs 
7800, 7805 (1999).  For the reasons that follow, the Board 
believes that, since the veteran filed his left knee claim in 
March 1997, his left knee disability picture has more nearly 
approximated the 10 and 20 percent evaluations that the RO 
initially assigned, effective March 19, 1997, and May 11, 
1998, respectively.

A. Prior to May 11, 1998

The veteran sustained a left knee injury in 1970, during 
active service, when he fell on ice.  He sought treatment 
immediately thereafter and was shown to have a 
5-centimeter laceration just distal to the left patella with 
slight patella involvement.  His injury necessitated 
hospitalization, during which a physician debrided the 
veteran's wound, closed it with a 5-0 wire, and placed the 
veteran's knee in a cylinder cast.

The veteran did not report any left knee problems on 
separation examination in May 1973, or during regular visits 
to private physicians for other musculoskeletal disorders 
from 1981 to 1994.  During a VA joints examination in May 
1997, the veteran reported that his left knee felt like a 
toothache.  The VA examiner noted a linear, 14 centimeter, 
well healed scar across the knee; no crepitus, swelling or 
deformity; a stable joint; and normal range of motion.  Based 
on these findings as well as an x-ray report showing a normal 
left knee, the VA examiner diagnosed a laceration of the 
right knee by remote history and indicated that there was no 
evidence of internal derangement.

The veteran's left knee was evaluated on only one other 
occasion prior to May 11, 1998.  This occurred in January 
1998, when he sought treatment for left knee pain from Debra 
A. Mowry, D.O., at the Kearney Orthopedic & Fracture Clinic.  
During this visit, the veteran again compared the pain he 
felt in his knee to a toothache.  He indicated that it 
occurred almost daily along the medial aspect of the knee.  
He also indicated that he occasionally felt sharp pain when 
he stepped wrongly and had swelling.  Dr. Mowry noted: two 
old, obvious, well healed scars on the left knee; mild medial 
edema on palpation; mild crepitus on range of motion; full 
extension of the left knee with flexion to 110 degrees; 
strength of 5/5 on knee extension; and complaints of pain on 
palpation of the knee joint and with varus movement.  Dr. 
Mowry also noted that the veteran had no anterior or medial 
subluxation or medial or lateral instability.  Based on these 
findings and on the May 1997 x-ray showing a normal left 
knee, Dr. Mowry diagnosed probable mild degenerative joint 
disease.

The above findings establish that, prior to May 11, 1998, the 
veteran had slight, but not moderate, impairment of the left 
knee, and scars that were not superficial, tender or painful 
on objective demonstration.  The veteran was never shown to 
have subluxation or instability of the left knee prior to May 
11, 1998; thus, to the extent the veteran's left knee was 
impaired during the time period at issue, this impairment was 
due to symptoms other than subluxation and instability.  The 
veteran exhibited no left knee symptomatology from June 1973 
to May 1998, when he visited Dr. Mowry.  During that visit, 
Dr. Mowry objectively confirmed mild, or slight, symptoms.  
The veteran reported pain on palpation and motion, and Dr. 
Mowry noted two well healed scars and mild edema and 
crepitus.  In light of these findings, the Board finds that 
the veteran's left knee disability picture prior to May 11, 
1998 more nearly approximated the 10 percent evaluation that 
the RO assigned under DC 5257.

In the absence of evidence of moderate subluxation or 
instability (or moderate knee impairment in general), or 
superficial, tender or painful scars, a higher evaluation 
under DC 5257 or 7804, prior to May 11, 1998, may not be 
assigned.  In addition, in the absence of evidence of 
instability and arthritis (confirmed by x-rays), a separate 
evaluation may not assigned under the GC opinions noted 
above.

B. From May 11, 1998

The veteran's left knee has been evaluated only once since 
May 11, 1998, by a VA examiner in March 1999.  During this 
evaluation, the veteran reported that he occasionally 
experienced pain in his left knee, difficulty straightening, 
and locking up.  He reported that he had been seeing a 
private physician in Grand Island, Nebraska, for his joint 
pain, and in the summer of 1998, received an injection in his 
knee.  (In a May 1999 rating decision and supplemental 
statement of the case, the RO requested the veteran to submit 
records of any knee treatment by this physician, but the 
veteran did not respond.)  The VA examiner found crepitus, 
but no swelling or tenderness in the veteran's left knee.  As 
well, he noted extension to 0 degrees and flexion to 110 
degrees.  No knee x-rays were conducted.  Based on the 
findings noted, the VA examiner diagnosed degenerative joint 
disease and traumatic arthritis of the left knee.

The above findings establish that, since May 11, 1998, the 
veteran has had no more than moderate impairment of the left 
knee and scars that were not painful and tender or that 
caused functional limitation of the knee.  Again, during the 
VA examination, the veteran was not shown to have subluxation 
or instability of the left knee.  Thus, to the extent the 
veteran's left knee has been impaired since May 11, 1998, 
this impairment has been due to symptoms other than 
subluxation and instability.  During the veteran's VA 
examination, he reported left knee pain, difficulty 
straightening and a locking up of his left knee.  However, 
the only objective findings made by the examiner were 
crepitus and 30 degrees less than full range of flexion.  See 
38 C.F.R. § 4.71a, Plate II (2001).  In light of these 
findings, the Board concludes that, from May 11, 1998, the 
veteran's left knee disability picture has more nearly 
approximated the 20 percent evaluation that the RO assigned 
under DC 5257.

In the absence of evidence of severe subluxation or 
instability (or severe knee impairment in general), or scars 
that meet the criteria for a higher evaluation such as those 
causing functional limitation of the knee, a higher 
evaluation may not be assigned under DC 5257, 7800 or 7805, 
from May 11, 1998.  In addition, in the absence of evidence 
of instability and arthritis (confirmed by x-rays), a 
separate evaluation may not be assigned under the GC opinions 
noted above.  Even assuming x-rays of the veteran's left knee 
had been obtained during the recent VA examination and 
degenerative joint disease had been confirmed, a separate 
evaluation would still not be assignable under the GC 
opinions noted above because, during that examination, the 
examiner did not objectively confirm painful motion or find 
that the veteran had limited motion of the left knee to the 
degree necessary for a separate evaluation.

C. Conclusion

The veteran is not entitled to a higher initial evaluation 
under any other DC or regulation.  DC 5260 and DC 5261 
require flexion limited to at least 45 degrees and extension 
limited to at least 10 degrees, findings that have not been 
shown.  Moreover, the veteran's complaints of pain have not 
been objectively confirmed and do not, therefore, provide a 
basis for allowing a higher evaluation under 38 C.F.R. §§ 
4.40, 4.45 (2001).

The preponderance of the evidence is against the veteran's 
claim for an initial evaluation in excess of 10 percent prior 
to May 11, 1998, and in excess of 20 percent from May 11, 
1998, for a laceration of the left knee with slight patellar 
involvement.  Contrary to the contention of the veteran's 
former representative, in a case such as this, where the 
evidence is not in relative equipoise, the Board cannot 
afford the veteran the benefit of the doubt under 38 U.S.C.A. 
§ 5107(b) (West Supp. 2001), in resolving his claim.

III. General Contentions

The Board acknowledges the contentions of the veteran's 
former and current representatives, which include: (1) that 
the complexity of the issues and inadequacy of the VA 
examinations warrant advisory/independent medical opinions; 
(2) that the VA examinations did not provide a nexus or 
etiology for the claimed conditions; (3) that the veteran's 
claims warrant application of 38 C.F.R. § 3.102, the 
reasonable doubt doctrine; and (4) that the veteran is 
entitled to adequate reasons and bases for any denials.

With regard to the first contention, the Board notes that, 
according to statute, an opinion of an independent medical 
expert may be obtained in cases where the issue under 
consideration is of such medical complexity or controversy 
that it justifies soliciting an opinion from an independent 
medical expert.  38 U.S.C.A. § 7109 (West 1991).  However, 
the issues in this case are neither complex nor 
controversial; they merely require medical evidence 
establishing that the veteran has a current disability that 
is related to his period of active service, and that his 
service-connected right knee disability is more severe than 
the currently assigned disability evaluation reflects.  
Accordingly, solicitation of a medical opinion from an 
independent medical expert is not warranted.

With regard to the second contention, the Board points out 
that, under the VCAA, when the veteran files a service 
connection claim, he or she is not always entitled to a VA 
examination for the purpose of obtaining an opinion as to the 
etiology of a disorder.  Rather, there must be a reasonable 
possibility that a relationship exists between a current 
disability and service.  In this case, no such possibility 
exists.  First, as previously noted, no physician has 
diagnosed the veteran with two of his claimed disorders, a 
right ankle disorder and PTSD.  Second, while physicians have 
diagnosed the veteran with the remainder of his claimed 
disorders, there is no possibility of a link between these 
disorders and the veteran's period of active service given 
that the veteran never complained of or received treatment 
for these disorders during service.  Moreover, with regard to 
the veteran's right knee claim, the record already contains a 
comprehensive report of a recent VA joints examination.  
Inasmuch as this March 1999 report provides sufficient 
findings upon which the Board can base an equitable decision, 
the VA has no duty to assist the veteran by providing another 
examination.

Finally, with regard to the third and fourth contentions, the 
Board believes that the statement of the case and 
supplemental statement of the case and the above discussion 
provide adequate reasons and bases for its denials, and 
inform the veteran of the elements necessary to grant his 
service connection claims and a higher right knee evaluation 
in the future.  As previously indicated, the veteran is not 
entitled to the benefit of the doubt in resolving his claims 
because, with regard to each of his claims, the evidence is 
not in relative equipoise.



ORDER

Entitlement to service connection for scoliosis of the lumbar 
spine, a low back disorder, residuals of a right ankle 
fracture, a right thigh disorder, a right hip disorder, and 
PTSD is denied.

Entitlement to an initial evaluation in excess of 10 percent 
prior to May 11, 1998, and in excess of 20 percent from May 
11, 1998, for a laceration of the left knee with slight 
patellar involvement, is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

